Citation Nr: 1430172	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the left arm.


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cheyenne RO.

The Veteran and his brother provided testimony at a January 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The underlying issue of entitlement to service connection for residuals of an injury to the left arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final March 2000 rating decision denied service connection for a left arm disability, finding that the evidence did not demonstrate a nexus between the current disability and active service.

2.  A final May 2007 rating decision denied reopening of a claim of entitlement to service connection for a left arm disability, finding that no new and material evidence had been received.

3.  The evidence associated with the claims file subsequent to the May 2007 rating decision denying reopening of the left arm disability claim is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of an injury to the left arm.

CONCLUSIONS OF LAW

1.  The March 2000 and May 2007 rating decisions, which denied service connection for a left arm disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the May 2007 rating decision is new and material, and the claim for service connection for residuals of an injury to the left arm is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1999, the Veteran filed an initial claim for service connection for a disability of the left arm.  The claim was denied in a March 2000 rating decision, which found that there was no nexus between the current left arm disability and active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2013).  Consequently, the March 2000 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen his claim of entitlement to service connection for a left arm disability in November 2006.  The RO denied reopening of the claim in a May 2007 rating decision.  The Veteran did not file a timely notice of disagreement (NOD), no evidence or new service records were received within one year of the rating decision, and, consequently, the May 2007 rating decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In October 2008, the Veteran filed another request to reopen his claim, and reopening was denied in the December 2008 rating decision that is the subject of this appeal.  The Veteran subsequently submitted new evidence in the form of an October 2007 treatment note from a private physician, Dr. M.W., which indicated that the doctor had seen him in 1989 for an acute infection of the left elbow at the level of the proximal ulna that was secondary to a fracture he had sustained during active service in a motor vehicle accident.  The doctor noted that the fracture had subsequently become infected, and the Veteran had undergone numerous operations for irrigation and debridement, including in 1965, 1966, 1970, 1974, and 1989 (the last performed by Dr. M.W.).  Dr. M.W. stated that she believed that the Veteran sustained a severe injury to his left elbow in 1964 (while in active service), and that, consequently, he has had long-term osteomyelitis that may recur at any time.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Board finds that the evidence added to the record since the previous May 2007 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied.  Therefore, the claim for service connection for residuals of a left arm injury is reopened.  


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for residuals of an injury to the left arm is granted.


REMAND

The Veteran contends that he sustained an injury to his left arm in a car accident during active service in 1964.  He has submitted various court documents and insurance letters that confirm that he was involved in a motor vehicle accident in January 1964.  

At the January 2013 Board hearing, he testified that, following the accident, he was treated on a ship and given a sling to wear for several weeks.  However, his service treatment records are negative for any findings or reports of a left arm injury.

The Veteran further avers that, following service separation, he continued to experience left arm pain (particularly the elbow and forearm), and that he underwent six surgeries to address osteomyelitis at the site of the injury, including in 1965, 1966, 1970, 1974, and 1989, as recorded in Dr. M.W.'s note discussed above.  

Post-service treatment records confirm that the Veteran was treated on multiple occasions for a left arm injury.  Namely, a February 1966 letter from Dr. F. indicates that the Veteran was under his care from October 1965 to November 1965 for a severe contusion of the left arm with massive hematoma which had to be drained.  

A July 1982 treatment note indicates a history of osteomyelitis of the left ulna 15 years prior, and current symptoms of the left forearm including pain, swelling, and inflammation.  An x-ray study showed sclerosis of the proximal left ulna.  The Veteran was diagnosed with possible tendinitis versus recurrence of osteomyelitis.  

An August 1989 treatment note confirms that Dr. M.W. treated him for a left forearm problem, as she stated in her 2007 note.  Further, a VA medical certificate dated in August of an unknown year shows that the Veteran had a history of osteomyelitis status post resection of bone in the left arm one month prior.

Notably, at least some of the treatment for the left arm occurred prior to several post-service accidents and injuries, including a gunshot wound to the left elbow in 1998.  

Moreover, post-service treatment records show that the Veteran has been consistent in the history of injury to the left arm he has provided to his physicians.  For instance, a June 1985 treatment note indicates a history of a motor vehicle accident in 1964 with resultant left forearm osteomyelitis requiring drainage and three surgeries.  Notably, the treatment note indicates that the Veteran reported that the accident resulted in closed left forearm trauma, which is consistent with his current contentions.  As noted above, the July 1982 treatment note indicates a 15 year history of left ulna osteomyelitis.  

In light of Dr. M.W.'s medical opinion (which does not mention the post-service 1998 gunshot wound to the left elbow), documentation of treatment for a left forearm problem just over a year after separation from service and multiple times thereafter, and the consistent histories provided by the Veteran in seeking treatment for his left arm problem, the Board finds that an examination is necessary to determine whether the current disability involving the left elbow and forearm is related to the in-service car accident, to be distinguished from any post-service left arm injuries.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional relevant VA or private medical that may have come into existence since the matter was last before the Agency of Original Jurisdiction.
  
2.  Obtain a VA examination addressing the causation or etiology of the Veteran's current left forearm and elbow disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current left arm disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current left arm disabilities were incurred during or caused by active service?  The examiner should specifically discuss the post-service 1998 gunshot wound to the left elbow (and any other post-service left arm injuries deemed pertinent) in providing his/her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed left arm disability.

2.  When the development requested has been completed, the issue of entitlement to service connection for residuals of an injury to the left arm should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


